October 9, 2013 VIA EDGAR Ms. Tia L. Jenkins Senior Assistant Chief Accountant Office of Beverages, Apparel, and Mining Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Hecla Mining Company Form 10-K For Fiscal Year Ended December 31, 2012 Filed February 25, 2013 File No. 001-08491 Dear Ms. Jenkins: This letter follows up on our letter to you dated August 27, 2013, and our subsequent phone conversations with you and other members of the staff of the Division of Corporation Finance of the Securities and Exchange Commission (the “Commission” or the “SEC”) regarding our presentation of a non-GAAP financial measure “Cash Cost, After By-product Credits” 1 which you requested be revised in your letter dated August 2, 2013, in connection with the annual report on Form 10-K for the fiscal year ended December 31, 2012 of Hecla Mining Company (the “Company”). 2 We understand that after further consideration and in light of the enhancements to our disclosure that we made in our Quarterly Report on Form 10-Q for the quarter ended June 30, 2013 (our “June 30 Form 10-Q”), the staff has withdrawn its comment and will no longer object to our presentation of this non-GAAP financial measure in the filings we make with the SEC or in our other public statements. In light of the helpful comments in this area that the staff has shared with us, the Company, as appropriate, intends to make certain additional revisions to its disclosures around this non-GAAP financial measure in its future filings. At present, and consistent with the conversation we had with you and other members of the staff on October 7, 2013, we anticipate making the following changes: 1 As described below, this title reference reflects a change that we will make going forward in response to the staff’s comments. In our Quarterly Report on Form 10-Q for the quarter ended June 30, 2013, we referred to this non-GAAP measure as “Total Cash Cost, Net of By-product Credits” and in prior filings as “total cash cost”. 2 Your specific comment read: “1. We note your response to Comment No. 1. However, we reiterate our belief that the adjustment of by-product revenues to the non-GAAP measure of cash costs of production distorts that measure. Please remove the adjustment of by-product revenues from this measure and discuss these revenues in a textual manner as we commented previously.” Ms. Tia L. Jenkins
